 
Exhibit 10.4
 
AMENDMENT TO EMPLOYMENT AGREEMENT
 
This Agreement of Amendment is entered into as of the 25th day of February 2009
by and between Alexander G. Fassbender  (the “Executive”) and ThermoEnergy
Corporation, a Delaware corporation (the “Company”).
 
Whereas, the Executive and the Company are parties to an Employment Agreement
dated as of November 18, 1999 (the “Original Agreement”); and
 
Whereas, the Executive and the Company desire to amend the Original Agreement as
hereinafter set forth;
 
Now, therefore, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the Executive and the Company hereby agree as
follows:
 
1.           Article V of the Original Agreement is hereby deleted in its
entirety and the following new Article V is hereby substituted therefore:
 
“ARTICLE V
 
Property Rights and Obligations of Executive
 
Section 5.01  Trade Secrets.    For purposes of this Agreement, “trade secrets”
shall include, without limitation, any and all financial, cost and pricing
information and any and all information contained in any drawing, designs, plan,
proposals, customer lists, records of any kind, data, formulas, specifications,
concepts or ideas, where such information is reasonably related to the business
of the Companies and has not previously been publicly released by duly
authorized representatives of the Companies or otherwise lawfully entered the
public domain.
 
Section 5.02  Preservation of Trade Secrets.  Executive will preserve as
confidential all trade secrets pertaining to the Companies’ business that have
been or may be obtained or learned by him by reason of his employment or
otherwise.  Executive will not, without the written consent of the Company,
either use for his own benefit or purposes or disclose or permit disclosure to
any third parties, either during the term of his employment hereunder or
thereafter (except as required in fulfilling the duties of his employment), any
trade secret connected with the business of the Companies.
 
Section 5.03  Trade Secrets of Others.  Executive agrees that he will not
disclose to the Companies or induce the Companies to use any trade secret
belonging to any third party except pursuant to valid licenses or similar
rights.
 

--------------------------------------------------------------------------------


 
Section 5.04  Property of the Companies.  Executive agrees that no documents,
reports, files, analyses, drawings, designs, tools, equipment, plans (including,
without limitation, marketing and sales plans), proposals, customer lists,
computer software or hardware, patents, license agreements, and similar
materials that are made by him or that come into his possession by reason of his
employment with the Companies shall be used by him in any way adverse to the
Companies’ interests.  Executive will not allow any such documents or things, or
any copies, reproductions or summaries thereof, to by delivered to or used by
any third party without the specific consent of the Company.  Executive agrees
to deliver to the Board of Directors of the Company or its designee, upon
demand, and in any event upon the termination of Executive’s employment, all of
such documents and things which are in Executive’s possession or under his
control.
 
Section 5.05  Non-competition by Executive.  During the term of this Agreement,
and for the applicable Non-competition Period (as such term is hereinafter
defined) following the termination of this Agreement, Executive shall not,
directly or indirectly, either as an employee, employer, consultant, agent,
principal, partner, principal stockholder, corporate officer, director, or in
any other individual or representative capacity:  (i) engage or participate in
any business that is in competition in any manner with the business of the
Companies (with Babcock-Thermo Carbon Capture LLC (the “Joint Venture”)
constituting one of the “Companies” for purposes of this Section 5.05
notwithstanding the direct or indirect  level of ownership in the Joint Venture
at any time by ThermoEnergy Corporation); (ii) divert, take away or attempt to
divert or take away (and during the Non-competition Period, call on or solicit)
any of the Companies’ clients within the United States.  For purposes of this
Agreement, the term “Non-Competition Period” shall mean (i) with respect only to
the Joint Venture, two (2) years and (ii) with respect to all of the other
Companies, one (1) year.  For purposes of this Agreement, the term “Companies’
clients” shall mean clients who had a business relationship with any of the
Companies prior to Executive’s employment with the Company and those who develop
a business relationship with any of the Companies during Executive’s employment
with the Company; (iii) undertake planning for or organization of any business,
within the United States or in any other country in which any of the Companies
is engaged in business activity competitive with any of the Companies’ business
within the United States or in any other country in which any of the Companies
is engaged in business, or combine or conspire with employees or other
representatives of any of the Companies’ business within the United States or in
any other country in which any of the Companies is engaged in business, for the
purpose of organizing any such competitive activity within the United States or
in any other country in which any of the Companies is engaged in business; or
(iv) induce or influence (or seek to induce or influence) any person who is
engaged, as an Executive, agent, independent contractor or otherwise by any of
the Companies, within the United States or in any other country in which any of
the Companies is engaged in business, to terminate his or her employment or
engagement.  The provisions of this Section 5.05 may be waived, generally or in
specific instances, by the Company; provided, however, that the provisions of
this Section 5.05 may be waived with respect to the business of the Joint
Venture only by the Joint Venture.


Section 5.06  Survival Provisions and Certain Remedies  Unless otherwise agreed
to in writing between the parties hereto, the provisions of this Article V shall
survive the termination of this Agreement.  The covenants in this Article V
shall be construed as separate covenants and to the extent any covenant shall be
judicially unenforceable, it shall not affect the enforcement of any other
covenant.  In the event Executive breaches any of the provisions of this Article
V, Executive agrees that the Company may be entitled to injunctive relief in
addition to any other remedy to which the Company may be entitled.”
 
- 2 -

--------------------------------------------------------------------------------


 
2.           Except as expressly amended hereby, the Original Agreement shall
remain in full force and effect without amendment or alteration.
 
3.           The Executive hereby acknowledges that all documents, reports,
files, analyses, drawings, designs, tools, equipment, plans (including, without
limitation, marketing and sales plans), proposals, customer lists, computer
software or hardware, patents, license agreements, and similar materials made by
him and  related to the Companies’ clean energy technology known as ThermoEnergy
Integrated Power System (“TIPS”), which is a pressurized oxy-fuel combustion
technology for multi-pollutant capture that gasifies or combusts fossil fuels
(particularly coal and biomass) and facilitates conversion into electricity
without producing air emissions, and is aimed at competing with conventional
energy conversion technologies, are the property of the Companies.
 
4.           This Agreement may be executed in counterparts, each of which shall
be considered an original but all of which, taken together, shall constitute a
single Agreement.  Delivery of an executed copy of this Agreement by facsimile
or other electronic transmission shall be deemed delivery of the original,
notwithstanding any subsequent failure or refusal to deliver a copy signed in
ink.
 
In witness whereof, the parties have executed this Agreement as of the 25th day
of February 2009.
 
ThermoEnergy Corporation
 

     
   /s/ Alexander G. Fassbender
     
Alexander G. Fassbender
By:
  /s/ Andrew T. Melton
     
  Chief Financial Officer
     
   Andrew T. Melton
   



- 3 -

--------------------------------------------------------------------------------


 